 
  
   
   

UNITED STATES DISTRICT COURT’ 935,07'

SOUTHERN DISTRICT OF NEW YORKr “P j
Drywall Tapers and Pointers of Greater New York Local {J figy,. AL. are /
Union 1974, Affiliated with International Union of Allied “= —
Painters and Allied Trades, AFL-CIO and Trustees of the _)
Drywall Tapers and Pointers Local Union No. 1974 Benefit )
Funds, ) j
) Index No.: 19-CIV-8265 (GBD)

 

 

Petitioners,
DEFAULT JUDGMENT
-against-

Excel Installations, LLC.

New Nee Nee Ne ee See See”

Respondent.

 

 

This action having been commenced on September 6, 2019 by the filing of the Petition,
and a copy of the Summons and Petition having been served on the Respondent Excel Installations,
LLC on September 12, 2019 via Secretary of State and said Proof of Service having been filed
with the Clerk of the Court on October 24, 2019 and the Respondent not having appeared,
answered or otherwise moved with respect to the Petition within the time allowed by law, and the
time for appearing, answering or otherwise moving having expired it is,

ORDERED, ADJUDGED AND DECREED: that the Petitioners have judgment against
Respondent in the liquidated amount of Twenty Five Thousand Eighteen Dollars and Sixty Four
Cents ($25,018.64), which includes the following: Decision and Award of the Joint Trade Board
amount due and owing in the sum of $19,604.64, attorney’s fees in the sum of $4,890.00 and court

costs and disbursements in the sum of $524.00.

 

 
ORDERED, that the Judgment rendered by the Court on this day in favor of the Petitioners |
be entered as a final judgment against the Respondent and the Clerk of the Court is directed to
enter such judgment forthwith.

Dated: New York, New York |

FJAN 0 8 202019
So Ordered:

 

 

Vasny A Mrs

Hoyorabjé George B. Daniels, U.S.D.J.

 

 

 
